PARKER, Judge.
Plaintiff assigns error to the exclusion of the testimony of the witness Arthur Cogswell, the supervising architect on each of the construction projects involved here, concerning the reputation of the defendant Shadrick. On voir dire, Cogswell testified that defendant Shadrick had a reputation of being “rather hard on subcontractors” in that he schemed to take advantage of small unsophisticated contractors by signing them on to do a much larger project than they normally handle and then blaming them for cost overruns and delays. Plaintiff contends that this testimony should have been admissible pursuant to G.S. 8C-1, Rule 404(b) to show a pattern of conduct indicative of defendant Shadrick’s “mental state toward the contractual relationship.” However, this testi*233mony was admittedly based on hearsay and not the witness’ personal knowledge. Any possible relevance of the testimony is far outweighed by its unreliability and by the unwarranted prejudice the evidence would produce. G.S. 8C-1, Rule 403; see Durham v. Quincy Mutual Fire Ins. Co., 311 N.C. 361, 317 S.E. 2d 372 (1984).
Next, plaintiff contends the court erred in refusing to allow Cogswell, who had been received as an expert in architectural design and construction management, to express his opinion that cost plus ten percent (10°/o) would be “a reasonable way” to calculate the reasonable value of the services rendered by plaintiff to defendants. This argument is meritless. There was no evidence that Cogswell had any expertise in the field of electrical contracting. Competency of a witness to testify as an expert on a particular issue is directed to the discretion of the trial judge and that determination will not be disturbed unless there is no evidence to support it or an abuse of discretion. Hamel v. Young Spring and Wire Corp., 12 N.C. App. 199, 182 S.E. 2d 839, cert. denied, 279 N.C. 511, 183 S.E. 2d 687 (1971). Moreover, Cogswell was never asked to determine the reasonable value of the work. He was only questioned as to his opinion concerning the reasonableness of the cost plus ten percent (10%) formula; he was never asked and never testified as to what figure constituted a reasonable figure. Plaintiff has failed to demonstrate any prejudice which could have resulted from the exclusion of the testimony. The assignment of error is overruled.
Plaintiffs primary contention is that the court erred by granting defendants’ motion for judgment n.o.v. because it presented insufficient evidence to support its claim for more than nominal damages under its quantum meruit theories. On a defendant’s motion for judgment notwithstanding the verdict, the test is the same as for a motion for directed verdict. The court must consider all the evidence in the light most favorable to the plaintiff, giving plaintiff the benefit of every reasonable inference arising therefrom, to determine if the evidence is sufficient to be considered by the jury. Dickinson v. Pake, 284 N.C. 576, 201 S.E. 2d 897 (1974); Tate v. Bryant, 16 N.C. App. 132, 191 S.E. 2d 433 (1972).
The standard for plaintiffs burden of proof on a quantum meruit theory was enunciated by this Court in Environmental *234Landscape Design v. Shields, 75 N.C. App. 304, 306, 330 S.E. 2d 627, 628 (1985), as follows:
To recover in quantum meruit, plaintiff must show: (1) services were rendered to defendants; (2) the services were knowingly and voluntarily accepted; and (3) the services were not given gratuitously .... In short, if plaintiff alleged and proved acceptance of services and the value of those services, it was entitled to go to the jury on quantum meruit. (Citations omitted.)
Defendants do not question that they accepted these services; rather, they contend that plaintiff failed to prove the reasonable value of his services to recover on a quantum meruit theory.
Evidence of the nature of the work and the customary rate of pay for such work in the community at the time the work was performed is necessary to determine the reasonable value of services rendered. Id. at 307, 330 S.E. 2d at 629. A bill for services rendered is only some evidence of the value of one’s services, and standing alone, it is insufficient to support an award of damages. Id.
In the case sub judice, in determining the amount owed to him, plaintiff totalled his wage and material costs and then added ten percent. However, from the record plaintiff presented no evidence showing how many hours plaintiffs employees worked; no evidence concerning what wage rate or rates were paid to these employees and no evidence detailing the character and nature of the services rendered. A broadside statement that the workers installed the electrical wiring tells the jury nothing about the complexity of the job and sheds only minimal light on the reasonable value of the work performed. Without documentation or other evidence establishing the wage rates and hours worked, the jury could not reach an informed conclusion as to whether these wage rates and hours were reasonable. Further, with regard to the material costs, the jury only heard testimony concerning the total amount of the costs. Plaintiff adduced no evidence describing the materials used, establishing the fair market value of the materials or substantiating that the quantity of materials used was necessary and reasonable. Accordingly, plaintiffs evidence “establishes no more than a formula by which he arrived at a total and a reiteration of his opinion that his bill was reasonable. *235There is no independent evidence or objective indicia by which to gauge whether the plaintiffs rates were customary and reasonable in the business, in the community, and at the time.” Hood v. Faulkner, 47 N.C. App. 611, 617, 267 S.E. 2d 704, 707 (1980).
Therefore, we conclude that plaintiff did not offer sufficient evidence of the reasonable value of the services for which he sought to hold the defendants accountable. However, in our view, the judgment notwithstanding the verdict was improper as plaintiff presented ample evidence on all the elements for recovery in quantum meruit. Where plaintiff establishes those elements, plaintiff is entitled to at least nominal damages. Builders Supply v. Midyette, 274 N.C. 264, 162 S.E. 2d 507 (1968). In this case, plaintiff was able to prove that it had rendered certain services to defendants and that those services were knowingly and voluntarily accepted. There was no showing that the services were rendered gratuitously. This evidence is sufficient to entitle plaintiff to nominal damages and the j.n.o.v. was improperly granted.
As we have concluded that plaintiffs evidence was legally insufficient to support a verdict for more than nominal damages, we elect not to reinstate the jury verdict or to award plaintiff a new trial. Instead, this case is remanded to the trial court for entry of an award of nominal damages. See Harrell v. Lloyd Const. Co., 300 N.C. 353, 355, 266 S.E. 2d 626, 628 (1980).
Remanded with instructions.
Judge Martin concurs.
Judge Phillips dissents.